Brown, J.
The only assignment of error is to the ruling of his Honor holding the plain'iffs to the value of $100 agreed upon in the bill of lading under which the live stock were shipped.
The bill of lading set out in the record is identical in all respects with the one printed in full in Jones against this same *251carrier (148 N. C., 583), and tbe point was fully discussed and decided against tbe plaintiffs in tbat case.
Tbe case at bar falls squarely witbin tbe principles laid down in tbe opinion of tbe Court in tbat case, as well as witbin tbe concurring opinion written by Mr. Justice Hoke and concurred in by Chief Justice Clark. In'tbat concurring opinion it is well and wisely said: “This rule is particularly applicable to shipments of stock in quantities, and eminently just to both parlies to such contract's, affording to tbe shipper a fair and reasonable shipping rate and protecting tbe carrier from exorbitant and unconscionable recoveries by reason of excessive valuations which it. bad no opportunity to ascertain or to resist successfully, and for which it has received no adequate compensation.” We find nothing whatever in tbe record which takes tbe case out of tbat rule or distinguishes it from tbe Jones case, wberq tbe subject is fully discussed and many authorities cited.
It would be a work of supererogation to repeat here tbe reasons tbat led us to our conclusion.
In addition to the au'hori'ies eked in tbe opinion of tbe Court tbe following additional cases will be found to fully sustain our former judgment: Winslow v. Railroad (South Carolina), 60 S. E. Rep., 709; Express Co. v. Caldwell, 21 Wall., 264; Hart v. Railroad, 112 U. S., 331; Railroad v. Henlin, 52 Ala., 606; Railroad v. Henlin, 56 Ala., 368; Railway v. Harwell, 8 So. Rep., 649; 11 So. Rep., 781; Railroad v. Lesser, 46 Ark., 236; Railroad v. Weakly, 7 Am. St. Rep., 104; Railroad v. Harmon, 17 Ill. App., 640; Railroad v. Sowell, 90 Tenn., 17; Railroad v. Davis (Texas), 2 Willson Civ. Cases, Court of Appeals, 191; Railroad v. Caldwell (Texas), 3 Willson, 439; Zouch v. Railroad, 36 W. Va., 524, reported in 17 L. R. A., 116, where many other supporting authorities are cited.
In Johnstone v. Railroad, 39 So. Ca., 61, a case on all fours with this, tbe late Chief Justice Mclver, a very able judge and a just man, delivering tbe opinion of tbe court, says: “Eut when, as in this case, tbe shipper has obtained an advantage, in consideration of which be has fixed tbe value of tbe property shipped, tbe case becomes s'ill stronger. The shipper, having reaped tbe advantage obtained by'the special contract, must, as a matter of common justice, bear tbe burden which such corn-tract imposed.”
Tbe judgment of tbe Superior Court is
Affirmed.